Title: To James Madison from Alexander Hamilton, 29 June 1783—Note on Letter
From: Hamilton, Alexander
To: Madison, James


Editorial Note
29 June 1783. Several circumstances appear to warrant the belief that Hamilton did not post this letter: (1) the RC is not among the Madison Papers in the Library of Congress; (2) in his letter of 6 July to Madison on the same subject (q.v.), Hamilton omitted mention of this earlier letter but used some of the same phrases appearing in it; (3) JM probably reached Princeton from Philadelphia during the morning of Tuesday, 1 July, thereby enabling Hamilton to communicate the substance of the letter in a conversation (JM to Randolph, 30 June 1783); (4) since the postrider did not travel on Sunday, he could not have picked up the letter in Princeton before 30 June, thus too late for JM to receive it prior to his departure from Philadelphia; and (5) JM’s letter of response, dated 16 October 1783 (q.v.) is specifically to Hamilton’s “favor of the 6th. of July.”
Hamilton’s letter of 6 July, written in Philadelphia, is less detailed than that of 29 June on the matter at issue. This fact may signify, of course, either that Hamilton knew of the receipt by JM of the earlier letter or, what seems more plausible, that they had talked about the subject when they were together in Princeton on 2 July (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 411–25, and esp. 422). For two quotations which together comprise most of Hamilton’s draft, see Hamilton to JM, 6 July 1783, nn. 5, 6. See also Syrett and Cooke, Papers of HamiltonHarold C. Syrett and Jacob E. Cooke, eds., The Papers of Alexander Hamilton (15 vols. to date; New York, 1961——)., III, 409, n. 1; Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., II, 204, and n. 1.
